Motion by defendant Milton U. Sheldon for leave to appeal to the Court of Appeals granted to the extent of certifying the following question: “Was the order of this Court, entered November 25, 1960, insofar as it denied defendant’s motion to strike from the complaint as irrelevant and prejudicial the allegations relating to punitive damages, properly made as a matter of law?” Settle order on notice. Motion by defendants Samuel F. Chemoble, Edith Chernoble, Comet Press Books Corp. and Comet Press, Inc., for leave to appeal to the Court of Appeals granted to the extent of certifying the following question: “Was the order of this Court, entered November 25, 1960, insofar as it denied defendants’ motion to strike from the complaint as irrelevant and prejudicial the allegations relating to punitive damages, properly made as a matter of law? ” Settle order on notice. Concur—• Botein, P. J., Breitel, Rabin, Valente and Eager, JJ.